Citation Nr: 1450289	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1998.  He died in January 2010.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The file was subsequently transferred to the VA Regional Office (RO) in Reno, Nevada.

The appellant testified at a hearing before the undersigned Veterans Law Judge in September2012.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in January 2010.  Although the cause of death was indicated to be arteriosclerotic cardiovascular disease, the final pathological diagnoses also included a reported clinical history of hypercholesterolemia as well as a reported clinical history of bipolar disorder.  

The Board emphasizes that the Veteran was not service connected for any disability at the time of his death.

The appellant has alleged several causes and contributing factors to the Veteran's death due to arteriosclerotic cardiovascular disease.  She has indicated that he developed hyperhidrosis in service which led to excessive sweating of his palms and feet, which led to cracking and bleeding skin.  She asserts that this skin condition ultimately led to the arteriosclerotic cardiovascular disease which caused his death.  The Veteran has also alleged that the Veteran developed sleep apnea in service which led to the arteriosclerotic cardiovascular disease which caused his death.

Additionally, the appellant has contended that the Veteran developed a psychiatric disorder in service, to include bipolar disorder and/or posttraumatic stress disorder, which led to him not taking medicine, which contributed to the arteriosclerotic cardiovascular disease causing his death.  She has also contended that a psychiatric disorder may have had an adverse effect on his overall cardiovascular health, which may have contributed to his arteriosclerotic cardiovascular disease.   

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board notes all evidence relevant to the claim may not be of record.  Upon review of the electronic portion of the Veteran's claims file, the Veteran's VA treatment records were uploaded to the Virtual VA database in May 2012.  Specifically, these included mental health treatment notes from the Sacramento VA Medical Center in Sacramento, California, dated from June 2008 to December 2009, as well as treatment records from the Sierra, Nevada, Healthcare System dated from December 2009 to February 2010.  

However, at the time of her September 2012 Board videoconference hearing, the appellant testified that there were additional medical treatment records which were not yet associated with the claims file.  As such, the Veterans Law Judge granted the appellant an additional 30 days to submit this evidence.  In May 2013 and September 2013, the Veterans Law Judge granted the appellant further extensions to submit this additional evidence.  To date, the appellant has not submitted the additional medical evidence.  However, in correspondence dated in August 2013, the appellant reiterated that there was additional medical evidence not yet considered by VA, and indicated that she was informed by the Veteran's former medical care providers that these records were now located at the National Archives.  

As such, the Board determines that the outstanding VA medical treatment records described by the appellant should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Request from the National Archives and Records Administration, and any other appropriate source(s), any medical treatment or personnel records relevant to the Veteran.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing and associated with the file.  The appellant must be notified in accordance with 38 C.F.R. § 3.159.

2.  Thereafter, readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and a reasonable time to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



